Myers, J.
Appellant was tried by the' court and convicted upon an affidavit charging him with a violatioii of Acts’ 1917 p. 15, §8356a et setf; ’Burns ’ Siipp. 1918, known ás the Prohibition Law. He was sentenced’to pay a fine of $100, and" to imprisonment at the Indiana State Farm for a period of thirty days. His motion for a new trial was overruled, and this ruling is ássignéd as error.
The causes for which a new trial waS prayed are: “ (1) That the judgment of the courtis éoíitráry to law. (2) That the judgment of "the court is contrary to the evidence. (3) That the judgment of-the court *691is nótj’sustained !by sufficient,-evidence.’’ By1 these alleged -causes,, we infer that .’áppeílgrit is seeking^íhe benefit of sübd.- 9, §2158 Burns 1914, .Acts 1905/p,r.584, §282,. which provides that á :new' trial shall be' granted “when the verdict qf the jury or the'finding'qf,the Court is-¡contrarydo law, or is'.not sustained by sufficient evidence.” ‘ ‘ .......- '
It will be noticed that neither of the cáuses assigned for • a new- trial challenge the finding of the court. They are 'directed-against ■ the'judgment,'to-’which there wkA objection or'exception to its form'-or, substance.-. -Under these assignments appellant; insists that there Was no-evidence to warrant -a conviction., However this may be this insistence is in support of causes not grounds for a new trial in a criminal case. Lindsey v. State (1882), 82 Ind. 7, 10; Hall v. McDonald (1908); 171 Ind. 9, 18, 85, N. E. 707; Indianapolis Elec. Supply Co. v. Trapschuh (1916), 63 Ind. App. 120, 114 N. E. 99; DeTarr v. State (1906), 37 Ind. App. 323, 76 N. E. 987.
No error is presepted. and the judgment is affirmed.